In a proceeding to validate petitions designating the petitioners as candidates in the Republican Party Primary Election to be held on September 10, 1981, for *899the party position of County Committee Member, from the 90th Election District, Town of Islip, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated August 27,1981, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements. (See Matter of Donnelly v McNab, 83 AD2d 896.) Mollen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.